In a custody proceeding, the mother appeals from stated portions of an order of the Supreme Court, Dutchess County, dated May 2, 1979, which, inter alia, denied her motion (1) for a change of venue and (2) for increased visitation pending the hearing de novo. Order affirmed insofar as appealed from, with $50 costs and disbursements. The new hearing in this matter shall be held before a Justice of the Supreme Court who has not presided over any previous aspect of this proceeding. We have reviewed appellant’s allegations of error and find them to be without merit. The "new hearing [should be] held with utmost expedition” as directed by the Court of Appeals (Braiman v Braiman, 44 NY2d 584, 587). We believe, however, that the interests of justice will be best served if the new hearing is held before a Justice who has not presided over any previous aspect of this proceeding, and we so direct. We also note that the visitation allowed to the mother by Special Term’s order of July 6, 1976 should not be further frustrated. O’Connor, J. P., Lazer, Rabin and Gulotta, JJ., concur.